 

‘ ,
vO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 4 Pages

 

UNITED STATES DISTRICT COURT

for the FY Ep

-Eastern District of California

 
    

May / 3
UNITED STATES OF AMERICA, ay Bag yeh y 021
) AN Ors». WT,
Vv. ) Of “er on COup
) Case No. _1:09-CR-0037 PNQNE Lea”
WILLIAM ALONZO JONES, )

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, California

 

Place

 

on May 21, 2021, at 2:00 PM before Magistrate Judge Erica P. Grosjean

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
4

. [| 0T- Ch -3 711 Nang

AO 199B (Rev. 12/20) Additional Conditions of Release Page_2 of 4 Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(C1) (6) The defendant is placed in the custody of:
Person or organization
Address (only ifabove is an organization)
City and state Tel. No.

 

 

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

Signed:

 

Custodian Date
(C1) (7) The defendant must:

(1) (a) submit to supervision by and report for supervision to the ;

telephone number , no later than
(C1) (b) continue or actively seek employment.
((1) (c) continue or start an education program.
(C1) (d) surrender any passport to:
(() (e) not obtain a passport or other international travel document.
(CJ) (f) abide by the following restrictions on personal association, residence, or travel:

 

 

 

 

 

(C1) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

(1) (h) get medical or psychiatric treatment:

 

 

(1) (i) return to custody each at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

(C1) @) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(C1) (k) not possess a firearm, destructive device, or other weapon.

(C1) ) notusealcohol( [] )atall( [1] ) excessively.

(C1) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

(CJ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing.

(LJ) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(C1) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) Gi) Curfew. You are restricted to your residence every day(_ [J] ) from to ,or (CJ )as
directed by the pretrial services office or supervising officer; or

(C1) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(CJ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court; or

(1) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
you must comply with the location or travel restrictions as imposed by the court.
Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
 

. | O%—h ~371 NONE

AO 199B (Rev. 12/20) Additional Conditions of Release Page 3 of S vases

 

 

ADDITIONAL CONDITIONS OF RELEASE

(C1) (q) submit to the following location monitoring technology and comply with its requirements as directed:
(() @) Location monitoring technology as directed by the pretrial services or supervising officer; or
( ) (id) Voice Recognition; or
(C1 ) iii) Radio Frequency; or
(C1) (iv) GPS.

(1) () pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
officer.

(1) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
questioning, or traffic stops.

(B) (t) Defendant released on all previously imposed terms and conditions.

 
 

 

 

YOU ARE- ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

. imprisonment, a fine, or both.

"addition, a failure to.appear or surrender may result in the forfeiture of any bond posted.

AQ 199C (Rev.,09/08- EDCA [Frestio}) Advice of Penalties Page “Poof.

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

 

Violating:any of the foregoing conditions, of rélease may result‘inthe immediate‘issuance of a warrant for your afrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt.of court and Gould result in

‘While-on release, if you commit a federal felony offense the punishment is an additional prison. term of not more than.tén years

consecutive (i.é., in: addition to) to any other séfitence you receive,
It is a-crime punishable by up to ten years in. prison, and a $250,000 fine,or-both, to: obstruct.a criminal investiga

and for.a.federal misdemeanor offense the punishment is an additional prison term of not more than one-year. “This-satitence, will be

ion;

tamper with a witnéss,‘victim, or informant; retaliate or attémpt'to retaliate against a witness, victim, or informant, of intimidate or
attempt ‘to. intimidate a witness, victim, juror, informant, or Officer. of the court. Thé penalties for’ tampering, ‘retaliation, or

‘intimidation aré significantly more serious if-they involve-a-killing or attempted killing. |

Af after'release, you knowingly fail to appear as the. conditions of. ‘telease require, of to surrender to serve a sentence,

\

you may be prosecuted for failing to appear or surrender and additional punishment may.be imposed. -If you.are convicted off
(1) an offense punishable by death, life-imprisonment, or iniprisonment.for.a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for‘not more than 10 years, or both;

(2) an offense punishable by imprisonment fora term of five years or. more, but less thab {tfteen years ~ you willbe finéd'not

more than $250,000 or imprisoned for not more than five-years, or both;
(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two. years, or both;
(4) amisdemeanor— you will be fined.not more'than $100,000 or imprisonéd.not more than one year, or both.

A tern-of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you feceive. In

Acknowledgment of the Defendant

| acknowledge that. | am the defendant in this case and that Iam aware of the conditions of release: 1 promise to obey alll

conditions of release,-to appear as directed, and surrender to ‘serve any. sentence imposed. | am aware of.the:penalties and sanctions

set forth above. ~ i

 

 

Defendant ‘8 Signature

Directions to the United States Marshal

) The deferidant is ORDERED released after processing.

   

Judicial Officer 5S ignature

 

Ea &.. poser, Ub. /May ator

Printed title

DISTRIBUTION:. COURT DEFENDANT — PRETRIAL SERMICE U.S. AFTORNEY U.S. MARSHAL

i
